           Case 3:20-cv-08070-JJT Document 7 Filed 04/29/20 Page 1 of 3




 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    William L. Gardner,                                No. CV-20-08070-PCT-JJT
10                    Plaintiff,                         ORDER
11    v.
12    Unknown Party,
13                    Defendant.
14
15            At issue are pro se Plaintiff William L. Gardner’s Application to Proceed in District
16   Court Without Prepaying Fees or Costs (Doc. 2) and Request to have Judge David Campbell
17   resolve this lawsuit (Doc. 3). Having determined that Plaintiff is unable to pay the Court’s
18   fees, the Court will grant the Application. However, as set forth below, upon screening
19   Plaintiff’s Complaint (Doc. 1, Compl.) pursuant to 28 U.S.C. § 1915(e)(2), the Court has
20   found that the Complaint fails to establish that the Court has subject matter jurisdiction over
21   this matter.
22   I.       LEGAL STANDARDS
23            A.     28 U.S.C. § 1915(e)(2)
24            For cases in which a party is permitted to proceed in forma pauperis—that is, the
25   party lacks the means to pay court fees—Congress provided that a district court “shall
26   dismiss the case at any time if the court determines” that the “allegation of poverty is untrue”
27   or that the “action or appeal” is “frivolous or malicious,” “fails to state a claim on which
28   relief may be granted,” or “seeks monetary relief against a defendant who is immune from
           Case 3:20-cv-08070-JJT Document 7 Filed 04/29/20 Page 2 of 3




 1   such relief.” 28 U.S.C. § 1915(e)(2). Section 1915(e) applies to all in forma pauperis
 2   proceedings. Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000). “It is also clear that section
 3   1915(e) not only permits but requires a district court to dismiss an in forma pauperis
 4   complaint that fails to state a claim.” Id. at 1127.
 5            B.     Subject Matter Jurisdiction and Pleading in Federal Court
 6            Unlike state courts, federal courts only have jurisdiction over a limited number of
 7   cases, and those cases typically involve either a controversy between citizens of different
 8   states (“diversity jurisdiction”) or a question of federal law (“federal question
 9   jurisdiction”). See 28 U.S.C. §§ 1331, 1332. The United States Supreme Court has stated
10   that a federal court must not disregard or evade the limits on its subject matter jurisdiction.
11   Owen Equip. & Erections Co. v. Kroger, 437 U.S. 365, 374 (1978). Thus, a federal court
12   is obligated to inquire into its subject matter jurisdiction in each case and to dismiss a case
13   when subject matter jurisdiction is lacking. See Valdez v. Allstate Ins. Co., 372 F.3d 1115,
14   1116 (9th Cir. 2004); Fed. R. Civ. P. 12(h)(3).
15            Federal Rule of Civil Procedure 8(a) provides that a complaint must include “a short
16   and plain statement of the grounds for the court’s jurisdiction” and “a short and plain
17   statement of the claim showing that the pleader is entitled to relief.” In other words, to
18   proceed in federal court, a plaintiff must allege enough in the complaint for the court to
19   conclude it has subject matter jurisdiction. See Charles Alan Wright & Arthur R. Miller, 5
20   Fed. Practice & Procedure § 1206 (3d ed. 2014). The complaint must also contain
21   “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
22   face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
23   U.S. 544, 570 (2007)).
24   II.      ANALYSIS
25            In the Complaint, Plaintiff seeks a declaratory judgment that a land patent he alleges
26   he possesses gives him ownership of certain real property, but Plaintiff names no Defendant
27   in the action. Under the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., a federal court
28   may declare the rights of parties to “a case of actual controversy.” Societe de


                                                   -2-
        Case 3:20-cv-08070-JJT Document 7 Filed 04/29/20 Page 3 of 3




 1   Conditionnement en Aluminium v. Hunter Eng’g Co., 655 F.2d 938, 942 (9th Cir. 1981). The
 2   “actual controversy” requirement of the Declaratory Judgment Act is the same as the “case
 3   or controversy” requirement of Article III of the Constitution. Id. To determine whether an
 4   “actual controversy” exists, the Court must decide “whether the facts alleged, under all the
 5   circumstances, show that this is a substantial controversy, between parties having adverse
 6   legal interests, of sufficient immediacy and reality to warrant the issuance of declaratory
 7   judgment.” Md. Cas. Co. v. Pac. Coal & Oil Co., 312 U.S. 270, 273 (1941).
 8          Here, Plaintiff has not alleged an “actual controversy” as required under the
 9   Declaratory Judgment Act. Plaintiff neither identifies any Defendant having an adverse legal
10   interest nor includes any factual allegations pointing the Court to a real, substantial, and
11   immediate controversy. Accordingly, the Court lacks subject matter jurisdiction over this
12   case and must dismiss it. Plaintiff’s Request to have District Judge David Campbell resolve
13   this case is moot.
14          IT IS THEREFORE ORDERED granting Plaintiff’s Application to Proceed in
15   District Court Without Prepaying Fees or Costs (Doc. 2).
16          IT IS FURTHER ORDERED denying as moot Plaintiff’s Request to have Judge
17   David Campbell resolve this lawsuit (Doc. 3).
18          IT IS FURTHER ORDERED directing the Clerk of Court to enter judgment and close
19   this case.
20          Dated this 29th day of April, 2020.
21
22                                         Honorable John J. Tuchi
                                           United States District Judge
23
24
25
26
27
28


                                                  -3-
